                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                No. 5:19-CV-00516-BR

 INFERNAL TECHNOLOGY, LLC and                      )
 TERMINAL REALITY, INC.,                           )
                                                   )
         Plaintiffs,                               )
                                                   )
 v.                                                )                     ORDER
                                                   )
 EPIC GAMES, INC.,                                 )
                                                   )
         Defendant.                                )


       This matter is before the court on scheduling matters and plaintiffs’ motion for status

conference, (DE # 100), to which defendant filed a response, (DE # 101).

       The claim construction hearing is SET for 24 May 2021, 10:00 am, Courtroom 2, Terry

Sanford Federal Building, Raleigh. On or before 23 April 2021, the parties shall submit to Case

Manager Lauren Herrmann three copies of any technology tutorial. Sufficiently prior to that

date, the parties shall communicate with the court’s IT Director Bret Kelly to ensure the

electronic format of any technology tutorial is compatible with the court’s technology. The court

prefers that the parties submit a joint technology tutorial. In such a case, the parties may submit

an animated video not to exceed 30 minutes in length and a PowerPoint presentation not to

exceed 25 slides in length. If the parties are unable to agree on a technology tutorial, each side

may submit an animated video not to exceed 15 minutes in length and a PowerPoint presentation

not to exceed 10 slides in length.

       In light of the foregoing, the court concludes a status conference is not warranted.




          Case 5:19-cv-00516-BR Document 104 Filed 03/17/21 Page 1 of 2
Plaintiffs’ motion for the same is DENIED.

      This 17 March 2021.




                                   __________________________________
                                               W. Earl Britt
                                               Senior U.S. District Judge




                                             2

        Case 5:19-cv-00516-BR Document 104 Filed 03/17/21 Page 2 of 2
